Citation Nr: 1619048	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  05-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a compensable evaluation for scar residuals.

2. Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected residuals of a bilateral mammectomy.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq. 


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1976 to January 1979; he subsequently served in the Army National Guard and Army Reserves.

This matter comes before the Board of Veterans' Appeals on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran timely appealed those issues.

This matter was initially before the Board in November 2007, at which time the above issues were denied.  The Veteran timely appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  During that appeal, the Veteran and Secretary of the Department of Veterans Affairs jointly agreed to remand the above issues back to the Board for further development.  The case was returned to the Board in October 2009, and at which time it was remanded for further development in compliance with the Court's Order.  In December 2011, the Board remanded again for additional development.  The case has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  For reasons discussed below, additional development is necessary as to the issue of a psychiatric disorder.  

During the course of the appeal, in July 2014, the Veteran was assigned a 50 percent rating pursuant to Diagnostic Code 7626.  Neither the Veteran nor his representative have appealed this rating, and this issue is therefore not before the Board at this time. 

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has two linear scars, six centimeters in length and one millimeter in width, located on the anterior trunk. 
2. The Veteran has two linear drain scars located on the lateral chest region that measure one centimeter in length and four millimeters in width. 

3. For the entire rating period on appeal, the Veteran's scars were not painful, unstable, deep, or nonlinear, and did not result in limited motion or functional loss.  


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a compensable rating for scars resulting from a bilateral mammectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, 4.118, Diagnostic Codes 7801- 7804 (2007), Diagnostic Codes 7800-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied regarding the Veteran's claim.  In January 2010, the RO mailed the Veteran an amended VCAA notice, as required by the October 2009 Board remand, that outlined the evidence required to substantiate his claim, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in his possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim.  The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim for scars, and has satisfied the Board's December 2011 remand directives regarding obtaining additional treatment records.  The claims file contains the Veteran's service records, VA medical treatment evidence, and lay evidence.  The Board remanded this matter in December 2011 to obtain additional evidence relevant to the Veteran's claim, including records from a court-ordered drug treatment program and other medical records, to include any treatment records from the Arkansas Department of Corrections.  The RO mailed the Veteran a letter in December 2011 requesting that the Veteran identify any medical treatment he has received for his claimed disabilities since incarceration, including with the Arkansas Department of Corrections.  The Veteran returned the Authorization and Consent to Release Information form that authorized consent to obtain medical records from the Little Rock VA Medical Center and the Department of Corrections.  The RO issued numerous requests for both sets of records during the timeframe noted by the Veteran, and they were received in December 2013. 

VA's duty to assist also includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded VA compensation and pension examinations in August 2011 and February 2013 to assist in determining the Veteran's claim.  The August 2011 opinion was found to be inadequate by the Board in December 2011 and remanded for an opinion to reexamine the service-connected disability and to address the application of Diagnostic Code 7626.  The February 2013 opinion is adequate because it was performed by a medical professional, satisfied the remand directives, was based on a review of the Veteran's record, history, and symptomatology, and provided a detailed opinion.  Accordingly, VA's duty to assist has been met. 
Disability Rating Laws and Regulations 

The Veteran filed for an increased rating for his scars stemming from a bilateral mammectomy in September 2003, thus making the potential rating period for consideration on appeal extend from September 2002.  See 38 C.F.R. § 3.400(o)(2) (2015).  Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's disability, claimed as residuals of a bilateral mammectomy to include scars, is currently assigned a noncompensable rating under Diagnostic Code 7805.  
During the pendency of the appeal, VA modified the rating criteria for evaluating skin disorders, to include scars, in October 2008.  See 73 Fed. Reg. 54,708-12 (Sept. 23, 2008).  When a regulation changes during the pendency of a claim, the version most favorable to the Veteran applies.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling in part Karnas v. Derwinski, 1 Vet. App. 308 (1991)).  Thus, the Board must analyze the Veteran's claim under the old criteria as well as the revised criteria.  The revised criteria, however, cannot be applied prior to its effective date.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; see also Green v. Brown, 10 Vet. App. 111  (1997).  

Under the criteria effective prior to October 23, 2008, Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function. 38 C.F.R. § 4.118 . 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 .

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 . 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination. Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68  (amputation rule).  38 C.F.R. § 4.118 . 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118 . 

Under the revised criteria, effective from October 23, 2008, Diagnostic Code 7802 contemplates burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  A 10 percent rating is provided when the area or areas of the scarring encompass 144 square inches or greater. 

Diagnostic Code 7804 contemplates superficial scars that are unstable or painful. 38 C.F.R. § 4.118.  A superficial scar is one not associated with underlying soft tissue damage.  One or two scars that are unstable or painful are rated at 10 percent.  Three or four scars that are unstable or painful are rated as 20 percent disabling; and, five or more scars that are unstable or painful are rated as 30 percent disabling. Id.

Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin. See 38 C.F.R. § 4.118 , Diagnostic Code 7804, Note (1). Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118  , Diagnostic Code 7804, Note (2).  Note (3) to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  See 38 C.F.R. § 4.118 , Diagnostic Code 7804, Note (3).

The revised Diagnostic Code 7805 provides that scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804 are to be evaluated based on any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


Increased Rating for Scars 

The Veteran contends that he is entitled to an increased rating for his scars.  Specifically, the Veteran's representative points to Diagnostic Code 7800, note 1, which states that disfigurement for the purposes of evaluation includes "[s]urface contour of scar elevated or depressed on palpation" and "[u]nderlying soft tissue missing in an area exceeding six square inches."  Additionally, the Veteran's representative cites to Diagnostic Code 7801, note 1, which states that "[a] deep scar is one associated with underlying soft tissue damage."  The Veteran's representative argues that these are applicable because the Veteran has a subcutaneous depression that measures nine centimeters by eight centimeters, as noted in the February 2013 VA examination, in the bilateral breast region as a result of surgery.  Furthermore, the Veteran has consistently stated throughout the rating period that he has experienced mental and emotional issues as a result of his mammectomy and residuals, including decreased self-esteem, anger, guilt, shame, and self-destructive behavior. 

The Veteran was afforded a VA examination in August 2011 to evaluate his scars.  The August 2011 opinion was found inadequate by the Board in December 2011 for failure to address Diagnostic Code 7626; thus, the opinion is otherwise adequate and relevant to this matter.  The medical examiner found that the Veteran's scars healed postoperatively without breakdown and have remained healed since that time without breakdown.  Some numbness was noted, but the Veteran did not report any significant pain. The scars did not affect nearby joint range of motion, did not affect employment or limit activities of daily living, and were not cosmetically-significant based on location.  

The examiner found that the scars were nontender, nonadherent, and were slightly depressed due to loss of subcutaneous tissue.  They measured approximately six centimeters in length and one millimeter in width, and were superficial rather than deep. The examiner further noted that there was visible loss of subcutaneous tissue, bilaterally.  The right breast revealed a depression that measured nine centimeters in length and two centimeters in width and the left breast revealed a depression that measured 15 centimeters in length and two centimeters in width.  

The examiner noted two drain scars on the Veteran's lateral chest region that measured one centimeter in length and four millimeters in width.  These scars were linear, slightly lightened, flat, nontender, nonadherent, superficial rather than deep, and there was no resulting loss of subcutaneous tissue.  The scars were of no cosmetic significance and did not affect function or sensation along the scar sites.

The Veteran was afforded another in-person examination in February 2013 in compliance with the Board's December 2011 remand.  The medical examiner noted that the Veteran had scars on his trunk, but no scars or disfigurement to his head, face, or neck.  The scars were linear, six centimeters in length, and not painful, unstable, or due to burns.  The medical examiner further noted that the scars had the same characteristics, including slight depression, diminished sensation, nontender, nonadherent, flesh-colored, and without asymmetry.  The scars were not cosmetically-significant nor did they cause motor function loss. 

The medical examiner remarked that the Veteran's surgery was considered wide local excision breast tissue, bilateral, without muscle or nipple involvement.  The condition is asymptomatic from a physical standpoint, and there was no history of neoplasm with either breast.  The surgery resulted in significant alteration of the breast size bilaterally following breast tissue removal greater than 25 percent as well as a subcutaneous depression that measures nine centimeters by eight centimeters in the bilateral breast region.  The chest appearance and motor function is symmetrical bilaterally. The medical examiner concluded that the condition is not cosmetically-significant, and that the main residuals are moderate loss of breast tissue and nontender scars as described above.  

The Board accords great weight to the August 2011 and February 2013 VA examinations because the examinations were thorough, and the opinions included a detailed rationale and demonstrated a comprehensive knowledge of the specific facts in this case.  

The Board has considered the Veteran's contentions and other lay and medical evidence, and finds that the competent evidence weighs against an increased evaluation for the Veteran's scars under the revised rating criteria.  Contrary to the Veteran's claim, Diagnostic Code 7800 is not applicable to his scars because it is limited to "[b]urn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck."  The Veteran has not alleged, and the medical examination did not reveal, that he has any scars from the mammectomy on his head, face, or neck.  Diagnostic Code 7801 is also inapplicable to the Veteran's claim because it is limited to "[b]urn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear."  The medical examinations specifically noted that the Veteran's scars are linear and superficial.

The only evidence in favor of the Veteran's argument is the Veteran's own statement that his scars should be considered "deep" pursuant to Diagnostic Code 7801.  The Veteran is competent to attest to the appearance of his scars because they are easily observable.  The Veteran is not, however, competent to report the depth of his scar as this is not easily observable by an individual, but requires a medical examination by a medical expert.  The Veteran has not shown that he has the experience or training necessary to qualify as a medical expert.  Additionally, the Veteran argued that his breast tissue removal satisfied the definition of "deep" within the meaning of Diagnostic Code 7801.  To the extent that the Veteran has experienced tissue removal, this condition has been separately evaluated under Diagnostic Code 7626.  To rate the Veteran for this condition again under another code would constitute pyramiding.  See 38 C.F.R. § 4.14.

Moreover, the Board finds that the Veteran is not entitled to a higher rating pursuant to Diagnostic Codes 7802 or 7804.  Diagnostic Code 7802 is limited to scars that are superficial and nonlinear and Diagnostic Code 7804 is limited to scars that are unstable or painful.  The medical examiner specifically stated that the Veteran's scars are linear, and not painful or unstable.  Although the August 2011 opinion noted that there was no "significant pain," the examiner also noted that the scars were "nontender."  Moreover, the February 2013 opinion noted that the scars were not painful.  Accordingly, the Veteran is not entitled to a compensable rating pursuant to the current ratings schedule. 

The Board additionally considered whether the Veteran would be entitled to a compensable rating under the old rating criteria.  The Veteran is not entitled to a compensable rating under Diagnostic Code 7801, which governs scars that are deep or cause limited motion.  As discussed above, the Veteran's scars are not "deep" and a separate rating for the Veteran's underlying tissue removal would constitute pyramiding.  Moreover, the VA opinions show that the Veteran's scars do not cause limited motion, affect nearby joint range of motion, or affect employment or limit activities of daily living.  The Veteran is not entitled to a compensable rating under Diagnostic Code 7802 because the Veteran's scars, while superficial and do not cause limited motion, do not cover a surface area of 144 square inches.  The Veteran is further not entitled to a compensable rating under Diagnostic Codes 7803 or 7804 for superficial but unstable scars and superficial and painful scars, respectively.  The examinations show that the Veteran's scars are not painful or unstable.   Accordingly, the Board finds that the weight of the evidence does not demonstrate that the Veteran is not entitled to a compensable rating pursuant to the old rating schedule.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's scars during the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's scars is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.   Moreover, while the Veteran has claimed that he experienced mental and emotional problems stemming from his scars, this claim is being evaluated separately under alternative diagnostic codes.  A claim for a psychiatric disorder to include as secondary to the service-connected residuals of a bilateral mammectomy is on appeal and addressed below in the remand portion of the decision.  Additionally, the Veteran has been rated at 50 percent under Diagnostic Code 7626 for a significant alteration in breast size due to the mammectomy.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology of his scars to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged unemployability, and the evidence shows that the Veteran's scars do not render the Veteran unable to obtain or maintain substantially gainful employment. Accordingly, a claim for a total disability rating based on individual unemployability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a compensable evaluation for scar residuals is denied. 


REMAND

The Veteran claims that he experiences mental and emotional issues as a result of his bilateral mammectomy and residuals.  Specifically, he has stated that he feels "less than a man," that his relationships have failed as a result, and that he has attempted suicide on several occasions.  This issue was before the Board in December 2011, at which time it was remanded for a medical examination to assist in determining whether the Veteran had a psychiatric disorder and, if so, whether it was related to service, to include the residuals of his bilateral mammectomy.  The Board ordered the examiner to "specifically address the Veteran's lay statements of record that his bilateral mammectomy 'makes him less of a man' and has caused him mental and emotional problems subsequent to that surgical procedure."  The Board further ordered that all opinions "must be accompanied by a clear rationale."  

In an effort to comply with the Board's December 2011 remand, the Veteran was afforded a VA examination for his psychiatric claim in February 2013.  The medical examiner noted that the Veteran experiences a depressed mood, he is unable to maintain relationships, he does not receive mental health treatment, and that he is capable of managing his own financial affairs.  The medical examiner concluded that there is insufficient evidence to link any mental health condition to the Veteran's service-connected scar condition and he did not find any evidence of a mental health condition in service.  

The medical examiner's opinion is inadequate for several reasons.  First, the medical examiner's opinion does not comply with the Board's remand directives and did not address the Veteran's specific contentions.   A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271; D'Aries v. Peak, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the medical examiner did not cite to any of the Veteran's contentions and he did not present a rationale explaining why the Veteran does not have a diagnosed mental disorder.  If a diagnosis is not supported by the findings on the examination report, or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA psychiatric examination. The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. All tests deemed necessary should be conducted and the results reported in detail. Such claims file review, as well as personal examination of the Veteran, should be specifically noted in the examination report.  Following review of the claims file and examination of the Veteran, the examiner should offer the following opinions:

a) Determine whether the Veteran has a mental disorder diagnosis.  If the examiner determines the Veteran does not have a mental disorder diagnosis, provide a clear rationale explaining this conclusion. 

b) If so, the examiner should then determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder is related to military service or to a service-connected disability, to include residuals of his bilateral mammectomy.

The examiner should specifically address, and include in the report, the Veteran's lay statements of record, including, but not limited to, that his bilateral mammectomy "makes him less of a man" and he has attempted suicide on several occasions as a result.

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions 

cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The RO should document all efforts taken to assist the Veteran in arranging an examination, and if one cannot be scheduled due to the Veteran's incarceration, such should be noted in the claims file and communicated to the Veteran.

In the event that an examination cannot be scheduled, the RO should attempt to obtain a medical opinion without an examination.  If the examiner is unable to issue an opinion without an examination, the examiner should provide a rationale explaining this determination.  

2. Following the above development, the RO should review the claims file and readjudicate the Veteran's claim for service connection for a psychiatric disorder, to include as secondary to his service-connected residuals of a bilateral mammectomy.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


